                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GLENN DANIEL GALLOT,                              Case No. 19-01367 BLF (PR)
                                  11
                                                      Plaintiff,                          ORDER OF DISMISSAL
                                  12
Northern District of California




                                                v.
 United States District Court




                                  13
                                        SAN FRANCISCO SHERIFF DEPT., et
                                  14
                                        al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          On April 18, 2019, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983 against various State and City of San Francisco officials and
                                  20   departments. (Docket No. 4.) Plaintiff was advised through a Clerk’s notice that he must
                                  21   either pay the full filing fee or file an application to proceed In Forma Pauperis in order to
                                  22   proceed with this action. (Docket No. 3.)
                                  23          After Plaintiff filed an IFP motion that was insufficient because he failed to sign the
                                  24   application and provide the necessary supporting documents, (Docket No. 5), the Court
                                  25   sua sponte, in the interest of justice, granted an extension of time for Plaintiff to file a
                                  26   signed IFP application along with supporting documents. (Docket No. 9.) Plaintiff was
                                  27   advised that failure to file the required documents in the time provided would result in this
                                  28
                                   1   action being dismissed without prejudice and without further notice to Plaintiff. (Id. at 2.)
                                   2   The court order was filed on September 4, 2019, and Plaintiff’s response was due no later
                                   3   than twenty-eight (28) days from that date, i.e., by October 2, 2019. (Id.) That deadline
                                   4   has passed, and Plaintiff has failed to comply. Accordingly, this action is DISMISSED
                                   5   without prejudice for failure to pay the filing fee.
                                   6            The Clerk shall terminate all pending motions, (Docket No. 5), and close the file.
                                   7            IT IS SO ORDERED.
                                   8   Dated: _____________________
                                                October 15, 2019                            ________________________
                                                                                            BETH LABSON FREEMAN
                                   9
                                                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   P:\PRO-SE\BLF\CR.19\01367Gallot_dis-ifp-compl.

                                  26

                                  27

                                  28                                                    2
